Citation Nr: 0418306	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to February 
2001.  The DD 214 shows an additional 5 years and 26 days of 
prior active service; however, these service dates are not 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The RO denied service connection for respiratory and left 
knee disorders in an October 2002 rating decision.  The 
veteran's notice of disagreement dated in April 2003 alluded 
to the veteran's disagreement with the decision denying 
service connection for the left knee disorder.  The veteran's 
VA Form 9, Appeal to Board of Veteran's Appeals, was dated I 
November 2003 and alluded to service connection for both his 
left knee disorder and a respiratory disorder.  Because the 
VA Form 9 is not timely as a notice of disagreement, service 
connection for a respiratory disorder is not currently on 
appeal.  Therefore, the VA Form 9 should be construed as a 
claim to re-open service connection for a respiratory 
disorder, and this issue is referred to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veteran's Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  The VCAA also provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist. 

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt and 
obtaining any relevant evidence in federal custody.  38 
U.S.C.A. § 5103A(c)(2) (West 2002).

Even though the RO verified the veteran as having active 
service from March 1986 through February 2001 the only 
service medical records available in the claims folder are 
dated July 1992 through September 2000.  The veteran is also 
credited with another five years and twenty-six days of prior 
active service, presumably from February 1981 through March 
1986.  It appears that at least six years and as many as 
eleven years of the veteran's service medical records are 
missing.  A remand is required so that VA may attempt to 
obtain these earlier records and comply with VA's duty to 
assist.  This is necessary to ensure that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.

The VCAA also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA promulgated regulations that implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).

There is evidence of a link between the veteran's current 
left knee disorder and service.  On a VA examination in 2001, 
veteran reported as history that he had been involved in a 
motor vehicle accident in 1979, had sustained injuries to his 
knees, and later had surgery on the left knee as a result of 
those injuries.  While there is no record of an entrance 
examination, an examination report dated in March 1993 shows 
scars on the left knee.  The veteran was treated for left 
knee pain while in service in March and April of 1999.  On 
his September 2000 retirement examination, the examiner noted 
two 6-inch scars on the left knee from an auto crash 1979"; 
no abnormalities of the lower extremities were noted on 
examination.  On his Report of Medial History, the veteran 
checked the box that indicted that he had or had had 
"Swollen or painful joints."  He reported also that he had 
had a knee operation from an auto accident at age 20.  (The 
Board notes that the veteran was born in December 1957 and, 
of course, turned 20 in December 1977.)  After his discharge 
the veteran was examined by Dr. Quinn, a private physician, 
in September 2002.  The physician noted as history that the 
veteran had injured his left knee in an auto accident in 1979 
and undergone surgery.  He also reported as history that the 
veteran's running and stair-climbing during military service 
had caused pain.  A report from Dr. Quinn dated in February 
2003 shows an impression of left knee pain, an osteochondral 
lesion in the lateral patella femoral joint and a tear in the 
posterior horn of the medial meniscus.

Given the private medical opinion submitted on the veteran's 
behalf and the uncertainty as to the etiology of his current 
left knee disorder, on remand he should also be afforded an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must attempt to verify the 
veteran's period of active service 
prior to 1986.  If such verification 
of active service dates is 
unobtainable a negative reply must be 
noted in writing and associated with 
the claims folder.

2.  The RO must obtain all of the 
veteran's available service medical 
records, particularly the records 
from the time of his entry into 
service through 1992.  If these 
records are unobtainable a negative 
reply must be noted in writing and 
associated with the claims folder.

3.  After all documents obtained as a 
result of the foregoing development 
have been associated with the claims 
folder, then the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded an orthopedic examination 
to determine the etiology and date of 
onset of his current left knee 
disorder.  The claims folder must be 
made available to the examiner for 
review.  If military service prior to 
March 1986 is verified, the physician 
should be informed of the revised 
service dates.  If additional medical 
records are obtained as a result of 
this remand development, the RO 
should mark these records for the 
examiner's review.
The examiner should elicit from 
the veteran his account of the 
history of his left knee disorder.  
The examiner should identify all 
relevant pathology that is present 
and describe the nature and progress 
of any pathology that has been 
identified.  After reviewing the 
records, including any service 
medical records obtained as a result 
of this remand not previously of 
record, and examining the veteran, 
the examiner is requested to express 
opinions as to the following 
questions:

?	What is the apparent/likely date of 
onset and etiology of the current 
left knee disorder?

?	Is it at least as likely as not 
that a current left knee disorder 
is causally related to an in-
service disease or injury?

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the 
documents marked in the claims folder 
with pink tabs.

4.  If the RO, upon receipt of 
additional records, finds competent 
evidence of a knee injury that pre-
existed service, the Board requests 
the RO to amend the questions asked 
the examining physician to include an 
opinion as to the following:  In the 
event that the examiner finds a 
causal relationship between a current 
left knee disorder and the knee 
symptoms shown during service, (1) 
was there any increase in the over-
all severity of the disorder during 
service and, if so, (2) whether such 
increase was due to the natural 
progress of the disorder.

5.  The RO then should re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since 
the Statement of the Case (SOC).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




